Judgment unanimously affirmed, with costs, for the reasons stated at Special Term, McLaughlin, J., and the following memorandum: We merely add that since petitioner’s proceeding was one in the nature of mandamus, the period of limitations commences to run after the respondent’s refusal, upon the demand of petitioner, to perform its duty and not when the determination to be reviewed becomes "final and binding” (CPLR 217). We agree with Special Term that the record as a whole supports the conclusion that petitioner’s job-related accident caused or contributed to his disability in a substantial degree (see Matter of Ernest v Boggs Lake Estates, 12 NY2d 414; Matter of Geremski v Department of Fire of City of Syracuse, 72 Misc 2d 166, affd 42 AD2d 1050, mot for lv to app den 33 NY2d 521). (Appeal from judgment of Onondaga Supreme Court—art 78.) Present—Moule, J. P., Cardamone, Simons, Hancock, Jr., and Denman, JJ.